Per Curiam:
The order appealed from is affirmed, with ten dollars costs and disbursements, on the opinion of Scott, J., rendered July 9, 1915 (169 App. Div. 194), on the decision of an appeal in this case reversing an order granting an injunction. The order to be entered hereon may contain a provision allowing an appeal to the Court of Appeals; the question to be certified to be: Does the complaint state facts sufficient to constitute a cause of action? Present — Ingraham, P. J., McLaughlin, Laughlin, Dowling and Smith, JJ.; Dowling, J., dissented on his dissenting opinion in the above-mentioned case. Order affirmed, with ten dollars costs and disbursements, on opinion of Scott, J. Order to be entered as stated in opinion. Order to be settled on notice.